IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :   No. 168
                                        :
APPOINTMENT TO THE                      :   DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                :
LAWYERS TRUST ACCOUNT BOARD             :

                                      ORDER

PER CURIAM
         AND NOW, this 14th day of September, 2018, Markita Morris-Louis, Esquire,

Philadelphia, is hereby appointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term expiring September 1, 2019.